United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-2989
                                   ___________

Tracey Allen McGhghy,                 *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Northern District of Iowa.
Drug Enforcement Administration,      *     [UNPUBLISHED]
                                      *
            Appellee.                 *
                                 ___________

                          Submitted: July 13, 1999

                               Filed: July 19, 1999
                                   ___________

Before WOLLMAN, Chief Judge, RICHARD S. ARNOLD, and BEAM, Circuit
      Judges.               ___________

PER CURIAM.

      Tracey Allen McGhghy appeals the district court’s1 adverse grant of summary
judgment to the Drug Enforcement Administration in this action brought under the
Freedom of Information Act, 5 U.S.C. § 552, and the Privacy Act of 1974, 5 U.S.C.
§ 552a. Upon de novo review, see Miller v. United States Dep’t of Agriculture, 13
F.3d 260, 262 (8th Cir. 1993), the judgment is affirmed. See 8th Cir. R. 47B.



      1
       The Honorable Michael J. Melloy, Chief Judge, United States District Court for
the Northern District of Iowa.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-